DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2012-071474 A is a general background reference covering: The method involves reading a chart for defect recording element compensation parameter selection. The evaluation value which becomes an evaluation index is calculated for evaluating the difference between the taking-in image of the reference patch. The evaluation value is calculated by giving weighting reflecting the recording characteristic of the recording head. The optimum value of the defect recording element compensation parameter is calculated based on the evaluation value, (see abstract).
Reference JP 2012-147126 A is a general background reference covering: The method involves acquiring non-discharge nozzle information of a non-discharge nozzle (S14). A test chart is generated for a density distribution measurement of discharging liquid from the nozzles (S16). Reading-data is corrected based on data corresponding to the non-discharge nozzle information (S20). A filter treatment is performed based on , (see abstract).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-19 are rejected under 35 U.S.C. 102(a1) as being participated by Kyoso (US 2016/0059599 A1).
Regarding claim 1, Kyoso discloses an image processing apparatus (e.g., FIG. 5 is a functional block diagram of a computer which functions as an image processing unit, paragraph 87) for an image forming apparatus (e.g., FIG. 1 is a side view showing the overall configuration of an ink jet printer, paragraph 83) that prints an image on a printing medium by using a print head including a plurality of nozzles ejecting ink (e.g., figure 3), the image processing apparatus comprising: 
an acquisition unit configured to acquire a density characteristic of each nozzle based on an image obtained by scanning a chart including patches having uniform density for each tone (e.g., FIGS. 9A and 9B and FIGS. 10A and 10B are conceptual diagram of a nozzle inspection method using a test chart, paragraph 179); and 
FIG. 7, a test chart T in a nozzle check pattern (droplets are ejected from respective nozzles in a stepwise manner), as shown in FIG. 8, an isodensity patch (a patch having uniform density is ejected from each nozzle), or the like can be used. As the test chart T, a nozzle check pattern shown in FIG. 7 or the isodensity patch shown in FIG. 8 is used, whereby non-ejection or failure in the ejection direction can be detected, paragraph 180), wherein 
the acquisition unit acquires the density characteristic based on a density measured value of an area of the image, which corresponds to a nozzle that is not detected as the non-ejectable nozzle by the detection unit (e.g., When the patch shown in FIG. 8 is used, if failure in the ejection direction occurs in a nozzle, as shown in FIG. 10B, density near the nozzle with failure in the ejection direction is changed (in the example shown in FIG. 10B, the ejection direction of a third nozzle Nz3 from the left is deviated from the right side (a fourth nozzle Nz4 side)). Accordingly, a portion where density of a printed patch is changed is detected, whereby a nozzle with failure in the ejection direction can be detected, paragraph 184).  

Regarding claim 2, Kyoso discloses further comprising: a generation unit configured to generate density correction information for reducing density unevenness in the printing based on the density characteristic, wherein the density correction information is information that specifies an output tone value for obtaining a target density in an input tone value for each nozzle (e.g., the complementary process is a FIG. 14 C-1, the process is implemented by thickening drawing of a nozzle (non-ejection correction nozzle) near the non-ejection nozzle. As a method of thickening drawing of a non-ejection correction nozzle, for example, a method of scanning an output image, a method of intensifying an ejection signal to correct an ejection dot diameter strongly, or the like is known, paragraph 207).
Regarding claim 3, Kyoso discloses wherein the density characteristic is a characteristic indicating density on the printing medium, which corresponds to the input tone value (e.g., in a print head of an ink jet system (a marking system in which a liquid (ink) containing a coloring material and a functional material is separated into droplets, the droplets are ejected toward a recording object (medium) according to an image signal (print signal), and the coloring material and the functional material are attached and transmitted to the medium), if there is abnormality, such as non-ejection or failure in an ejection direction, in a nozzle as a recording element, image defect, such as stripes or unevenness, is generated in an image to be printed, paragraph 5).  

Regarding claim 4, Kyoso discloses wherein the image forming apparatus comprises a cleaning unit for recovering the function of the print head and - 38 -10202734US01 the generation unit causes the image forming apparatus to operate the cleaning unit each time the chart is output (e.g., The maintenance unit 70 performs maintenance of the ink jet heads 46C, 46M, 46Y, and 46K provided in the printing unit 40. As shown in FIG. 2, the maintenance unit 70 is primarily provided with a cap device 72 which covers the nozzle surfaces of the ink jet heads 46C, 46M, 46Y, and 46K with caps, and a cleaning 46C, 46M, 46Y, and 46K by wiping, paragraph 152).  

Regarding claim 5, Kyoso discloses wherein the output of the chart is repeated until the non-ejectable nozzle is no longer detected by the detection unit (e.g., as a test chart T, any test chart may be used as long as abnormality in each nozzle Nz can be detected, paragraph 180).  

Regarding claim 6, Kyoso discloses wherein the acquisition unit acquires the density characteristic based on the image obtained by scanning a chart in which the non-ejectable nozzle is not detected by the detection unit among images obtained by scanning the plurality of charts output from the image forming apparatus (e.g., The inspection unit 130 causes the ink jet heads 46C, 46M, 46Y, and 46K to print a predetermined test chart, and inspects the presence or absence of abnormality in each nozzle as a recording element, that is, the presence or absence of ejection abnormality based on the output result of the test chart. That is, a predetermined test chart is printed by the ink jet heads 46C, 46M, 46Y, and 46K, an image of the printed test chart is read by the scanner 48, and the obtained image of the test chart is analyzed, thereby inspecting the presence or absence of ejection abnormality in each nozzle, paragraph 178).  

Regarding claim 8, Kyoso discloses wherein the acquisition unit acquires the density characteristic based on each image obtained by scanning the plurality of charts 46C, 46M, 46Y, and 46K, an image of the printed test chart is read by the scanner, paragraph 178) and 
the generation unit: generates temporary density correction information corresponding to each the plurality of charts based on the density characteristic (e.g., As a test chart T, any test chart may be used as long as abnormality in each nozzle Nz can be detected, paragraph 180); and generates density correction information from which influence of a non-ejectable nozzle detected by the detection unit is removed by performing -39-10202734US01 combination to selectively average the output tone values in the plurality of generated pieces of temporary density correction information for each nozzle (e.g., as shown in FIG. 7, a test chart T in a nozzle check pattern (droplets are ejected from respective nozzles in a stepwise manner), as shown in FIG. 8, an isodensity patch (a patch having uniform density is ejected from each nozzle), or the like can be used. As the test chart T, a nozzle check pattern shown in FIG. 7 or the isodensity patch shown in FIG. 8 is used, whereby non-ejection or failure in the ejection direction can be detected, paragraph 180).  

Regarding claim 9, Kyoso discloses further comprising: 
a count unit configured to count a number of times the chart is output (e.g., The image recording apparatus of (2) further includes an abnormality occurrence frequency count unit which counts a frequency K for which a recording element is determined to have abnormality by inspection in the inspection unit during an inspection period set in advance, and a prescribed frequency setting unit which sets the prescribed 
the generation unit: 
 	creates a list indicating an ink ejection state in each nozzle based on detection results in the detection unit (e.g., the print head is an ink jet head and includes nozzles as the recording elements, and the inspection unit inspects the presence or absence of ejection abnormality in each nozzle, paragraph 45); and generates density correction information from which influence of a non-ejectable nozzle is removed by excluding a portion that is affected by the non-ejectable nozzle from the plurality of generated pieces of temporary density correction information based on the list and then performing averaging for the rest thereof (e.g., As a test chart T, any test chart may be used as long as abnormality in each nozzle Nz can be detected. For example, as shown in FIG. 7, a test chart T in a nozzle check pattern (droplets are ejected from respective nozzles in a stepwise manner), as shown in FIG. 8, an isodensity patch (a patch having uniform density is ejected from each nozzle), or the like can be used. As the test chart T, a nozzle check pattern shown in FIG. 7 or the isodensity patch shown in FIG. 8 is used, whereby non-ejection or failure in the ejection direction can be detected, paragraph 180).  

Regarding claim 10, Kyoso discloses wherein the list is a list in which information indicating whether each nozzle is the non-ejectable nozzle and a count value of the count unit are associated with each other (e.g., when the nozzle check pattern shown in FIG. 7 is used, if a nozzle is placed in a non-ejection state, as shown in FIG. 9A, the 3 from the left of FIG. 9A) is not printed. Accordingly, a pattern which is not printed is detected, whereby a non-ejection nozzle can be detected, paragraph 181).  

Regarding claim 11, Kyoso discloses wherein the portion that is affected by the non-ejectable nozzle includes peripheral nozzles of the non-ejectable nozzle detected by the detection unit (e.g., see figures 14 C-1, 14 C2).  

Regarding claim 12, Kyoso discloses wherein the list is a list in which information indicating whether each nozzle is the non-ejectable nozzle or the peripheral nozzle and a count value of the count unit are associated with each other (e.g., When the nozzle check pattern shown in FIG. 7 is used, if failure in the ejection direction occurs in a nozzle, as shown in FIG. 9B, the pattern of the nozzle (in this case, a third nozzle Nz3 from the left of FIG. 9B) with failure in the ejection direction is printed deviated from a normal position (a position printed when failure in the ejection direction does not occur). Accordingly, a pattern printed deviated from the normal position is detected, whereby a nozzle with failure in the ejection direction can be detected, paragraph 182).  

Regarding claim 13, Kyoso discloses wherein the output of the chart is repeated until each of the nozzles becomes a normal nozzle in the output of the chart corresponding to one of count values in the list (e.g., as a test chart T, any test chart may be used as long as abnormality in each nozzle Nz can be detected, paragraph 180).  

Regarding claim 14, Kyoso discloses further comprising: a count unit configured to count a number of times the chart is output, wherein the acquisition unit acquires the density characteristic based on each image obtained by scanning the plurality of charts output from the image forming apparatus (e.g., The printing unit 40 is configured as above. In a process of the sheet P being transported by the printing drum 42, ink droplets of the respective colors of C, M, Y, and K are ejected from the ink jet heads 46C, 46M, 46Y, and 46K constituting the head unit 44 onto the printing surface, and a color image is printed on the printing surface. The image printed on the sheet P is read by the scanner 48 as necessary, paragraph 137) and 
the generation unit: generates a plurality of pieces of temporary density correction information corresponding to each of the plurality of charts based on the density characteristic (e.g., the complementary process is a process for reducing the visibility of the stripe. As shown in FIG. 14 C-1, the process is implemented by thickening drawing of a nozzle (non-ejection correction nozzle) near the non-ejection nozzle. As a method of thickening drawing of a non-ejection correction nozzle, for example, a method of scanning an output image, a method of intensifying an ejection signal to correct an ejection dot diameter strongly, or the like is known, paragraph 207); specifies the non-ejectable nozzle by statistical processing based on the density characteristic; and generates density correction information from which influence of a non-ejectable nozzle specified by the statistical processing is removed by performing combination to selectively average the output tone values in the plurality of pieces of 

Regarding claim 15, Kyoso discloses wherein the statistical processing is processing to specify the non-ejectable nozzle based on an average value of values indicating the density characteristic and a difference from the average value (e.g., the predetermined test chart T is printed, whereby non-ejection of a nozzle or failure in the ejection direction can be detected. Abnormality in a nozzle Nz is not limited thereto, and change in volume of ink to be ejected or change in speed may be detected as abnormality, paragraph 185. Note: since abnormality in a nozzle Nz is not limited thereto, and change in volume of ink to be ejected or change in speed may be detected as abnormality which including the non-ejectable nozzle based on an average value of values indicating the density characteristic and a difference from the average value).  

Regarding claim 16, Kyoso discloses wherein - 41 -10202734US01 the generation unit generates density correction information from which influence of a non-ejectable nozzle is removed by excluding a portion that is affected by the non-ejectable nozzle from the plurality of pieces of temporary density correction information and then performing averaging for the rest thereof (e.g., When printing is performed with a single pass, if there is a non-ejection nozzle, “stripe” occurs as image defect in an image to be printed. The stripe causes significant degradation of image quality. The complementary process is a process for reducing the visibility of a stripe as image defect, and is also referred to as non-ejection correction, paragraphs 203, 207).  

Regarding claim 17, Kyoso discloses wherein the portion that is affected by the non-ejectable nozzle includes peripheral nozzles adjacent to the non-ejectable nozzle specified by the statistical processing (e.g., FIG. 14 C-1, the process is implemented by thickening drawing of a nozzle (non-ejection correction nozzle) near the non-ejection nozzle. As a method of thickening drawing of a non-ejection correction nozzle, for example, a method of scanning an output image, a method of intensifying an ejection signal to correct an ejection dot diameter strongly, or the like is known, paragraph 207).
	Regarding claim 18, claim 18 is an image processing method with limitations similar to limitations of claim 1. Therefore claim 18 is rejected as set forth above as claim 1.
	Regarding claim 19, claim 19 is a non-transitory computer-readable storage medium with limitations similar to limitations of claim 1. Therefore claim 19 is rejected as set forth above as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoso (US 2016/0059599 A1) as applied to claims 1, 2, 4, above, and further in view of Yamazaki (US 2012/0154837 A1).

	Yamazaki discloses comprising: a count unit configured to count a number of times a cleaning is performed; and a notification unit configured to notify an error in a case where the number of times the cleaning is performed exceeds a predetermined number of times (e.g., the print controller 380 implements various corrections with respect to the head 350, on the basis of the information obtained from the in-line sensor (determination unit) 290, according to requirements, and it implements control for carrying out cleaning operations (nozzle restoring operations), such as preliminary ejection, suctioning, or wiping, as and when necessary (which including the number of times the cleaning is performed exceeds a predetermined number of times), paragraph 282).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kyoso to include further comprising: a count unit configured to count a number of times a cleaning is performed; and a notification unit configured to notify an error in a case where the number of times the cleaning is performed exceeds a predetermined number of times as taught by Yamazaki. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kyoso by the teaching of Yamazaki to have better image quality.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672